Case 1:18-cv-05780-FB-SMG Document 24 Filed 09/03/19 Page 1 of 1 PageID #: 186
                            LEVIN-EPSTEIN & ASSOCIATES, P.C.
_____________________________________________________________________________________________
                               One Penn Plaza • Suite 2527 • New York, NY 10119
                                               T: 212.792-0046
                                        E: Joshua@levinepstein.com



                                                                                        September 3, 2019
Via Electronic Filing
The Honorable Magistrate Judge Steven M. Gold
U.S. District Court Eastern District of New York
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201
                Re:      Singh v. Lintech Electric, Inc. et al
                         Case No.: 1:18-cv-05780-FB-SMGJO

Dear Honorable Magistrate Judge Gold:

        This law firm represents Defendants Lintech Electric, Inc. (the “Company”), and Linden J. Tudor
(together, the “Defendants”) in the above-referenced action.

        Pursuant to Rules 1(A) and (D) of Your Honor’s Individual Motion Practices, this letter respectfully
serves as a request to extend the current deposition schedule in effect [See Dckt. No. 23]. This is the first
request of its kind, and this request is made on consent of Plaintiff’s counsel.

        The basis for the request is that the undersigned currently has a Settlement Conference scheduled
for September 5, 2019 before the Honorable Magistrate Judge Steven Tiscione in the case captioned
Grinblat v. Om Shree Hanuman LLC et al (19-cv-02782), as well as a mediation in the Southern District of
New York in the case captioned Vuppala v. Instyle Collection Inc. et al (19-cv-03596). The parties also
respectfully wish to resume settlement discussions before incurring the significant costs and expenses
associated with conducting depositions.

         The new requested deposition completion date is September 25, 2019. The requested extension
will not affect any other calendared dates.

         Thus, Defendants respectfully request that the Court extend the current deposition schedule in
effect to, through and including, September 25, 2019.
        Thank you, in advance, for your time and attention.

                                                  Respectfully submitted,
                                                       LEVIN-EPSTEIN & ASSOCIATES, P.C.

                                                       By: /s/ Jason Mizrahi
                                                           Jason Mizrahi, Esq.
                                                           1 Penn Plaza, Suite 2527
                                                           New York, New York 10119
                                                           Tel. No.: (212) 792-0048
                                                           Email: jason@levinepstein.com
                                                           Attorneys for Defendants
